Case 6:18-cv-00163-RAS-KNM Document 35 Filed 06/14/21 Page 1 of 1 PageID #: 2024




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION


  STANLEY RENARD TILLEY, SR., #1629351 §

  VS.                                             §                CIVIL ACTION NO. 6:18cv163

  DIRECTOR, TDCJ-CID                              §

                                             ORDER

         Before the Court is Petitioner’s post-judgment motion for the appointment of counsel (Dkt.

  #31). Petitioner requests the appointment of counsel. Final Judgment was entered in this action on

  September 14, 2020 (Dkt. #24).

         The rule governing the appointment of counsel in 28 U.S.C. § 2254 habeas corpus

  proceedings is Rule 8(c) of the Rules Governing Section 2254 Cases in the United States District

  Courts. The rule provides that the presiding judge shall appoint counsel for a petitioner if an

  evidentiary hearing is required and the petitioner qualifies for appointment of counsel under 18

  U.S.C. § 3006A. An evidentiary hearing is unlikely in this action as Final Judgment has been

  entered in this matter. Petitioner, moreover, does not qualify for appointment of counsel under

  section 3006A. It is accordingly

         ORDERED that the motion for the appointment of counsel (Dkt. #31) is DENIED.


            So ORDERED and SIGNED this 14th day of June, 2021.
